ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a dismountable wind power plant with rotation axis substantially perpendicular to the wind direction over US Patent No. 9,051,910 which teaches a structure comprising: a rotating sail structure 10,48a configured to operate in a tensioned state, having a semicylindrical first sail 15 opening to a first direction and parallel to the first sail, a semicylindrical second sail 15 opening to a second direction opposite to the first direction, said sail structure having an axis for rotation in the middle of the inner edges of the first sail and the second sail, wherein the inner edges are overlapping or connected; a cable 30,35,40 for tensioning the sail structure, and a generator 45 configured to receive the rotation from the sail structure, a first sail structure 48a having a first orientation along the axis of rotation; and a second sail structure 48b having a second orientation along the axis of rotation.
Regarding claim 11, prior art fails to teach or fairly suggest transverse bars configured to be fastened to the top edge of the sail structure and to the bottom edge of the sail structure, wherein the transverse bars provide the shape of the first sail and the second sail in the tensioned state wherein the difference between the first orientation 
Regarding claim 20, prior art fails to teach or fairly suggest transverse bars configured to be fastened to the top edge of the sail structure and to the bottom edge of the sail structure, wherein the transverse bars provide the shape of the first sail and the second sail in the tensioned state wherein the difference between the first orientation and the second orientation causes the rotation of the first sail structure and the second sail structure to self-start when subjected to wind, the first sail structure and the second sail structure rotating around the cable; the transverse bars comprising an opening allowing the cable to travel through the sail structures and the generator along the axis of rotation; connecting the cable to a fixed support point; and tensioning the first sail structure and the second sail structure onto the cable by at least one tensioning cable connected to the generator and to the fixed support point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of ten patent publications.
US9,896,386B2, US9,714,640B2, US7,883,318B2, US7,802,967B2, US7,798,766B2, US7,766,600B1, US7,762,777B2, US7,744,345B1, 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745